     Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 1 of 21



 1   Michael T. Liburdi, SBN 021894
     E. Jeffrey Walsh SBN 009334
 2   liburdim@gtlaw.com
     walshj@gtlaw.com
 3   GREENBERG TRAURIG, LLP
     2375 E. Camelback Road, Suite 700
 4   Phoenix, AZ 85016
     Tel: (602) 445-8000
 5   Fax: (602) 445-8100
 6   Stephen A. Mendelsohn, (Admitted Pro Hac Vice)
     mendelsohns@gtlaw.com
 7   GREENBERG TRAURIG, LLP
     5100 Town Center Circle, Suite 400
 8   Boca Raton, FL 33486
     Tel: (561) 955-7600
 9   Fax: (561) 338-7099
10   Attorneys for Plaintiff
11                       IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13 Century International Arms, Inc.,                Case No. 2:18-cv-03404-GMS
14                Plaintiff,

15         vs.                                      FIRST AMENDED COMPLAINT

16 XTech Tactical, LLC; Jeremy Deadman;             (Assigned to Hon. G. Murray Snow)
   Jane Doe Deadman,
17
                         Defendants.
18
19         Plaintiff, Century International Arms, Inc. (“Century”), by its undersigned
20 attorneys, as and for its complaint against Defendants XTech Tactical, LLC (“XTech”)
21 and Jeremy Deadman and Jane Doe Deadman (“Deadman”) (collectively “Defendants”),
22 alleges as follows.
23                                       THE PARTIES
24         1.      Century is a Vermont corporation having its principal place of business at
25 430 South Congress Avenue, Suite 1, Delray Beach, Florida 33445.
26         2.      XTech is an Arizona limited liability company having its principal place of
27 business at 1855 East Southern Avenue, Suite 204, Mesa, Arizona 85204. XTech has
28 taken action or caused events to occur in Maricopa County, Arizona, out of which these
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 2 of 21



                                                            1 claims arise.

                                                            2         3.      Defendant Jeremy Deadman is an individual residing in Maricopa County,
                                                            3 Arizona, and has taken action or caused events to occur in Maricopa County, Arizona, out

                                                            4 of which these claims arise.

                                                            5         4.      Deadman is a married person. Defendant Jane Doe Deadman, whose true
                                                            6 name will be substituted upon discovery, is named as a defendant because Deadman acted,

                                                            7 at all times, on behalf of his marital community.

                                                            8         5.      Deadman formed Defendant XTech in or around July 2013.
                                                            9         6.      XTech manufactures and sells firearms accessories.
                                                           10         7.      Deadman is XTech’s Director of Sales and Marketing.
                                                           11         8.      Deadman is XTech’s principal owner.
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12                                NATURE OF THE ACTION
                           PHOENIX, ARIZONA 85016




                                                                      9.      This is an action for false designation of origin, unfair competition, and
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14 false association under the Lanham Act, 15 U.S.C. § 1125(a), and for unfair competition
LAW OFFICES




                                                           15 under Arizona law.

                                                           16                                JURISDICTION AND VENUE
                                                           17         10.     This Court has jurisdiction over the subject matter of this action pursuant to
                                                           18 28 U.S.C. §§ 1331 and 1338, as these claims arise under the Lanham Act. This Court has

                                                           19 supplemental jurisdiction over the state law claim under 28 U.S.C. § 1367(a).

                                                           20         11.     This Court has personal jurisdiction over XTech because (a) XTech is an
                                                           21 Arizona limited liability company whose principal office is in Arizona, (b) this action

                                                           22 arises out of XTech’s business activities conducted in this judicial district, and (c) XTech

                                                           23 has committed unlawful acts within this State.

                                                           24         12.     This Court has personal jurisdiction over Deadman because (a) he is a
                                                           25 resident of the State of Arizona, (b) this action arises out of Deadman’s business activities

                                                           26 conducted in this judicial district, and (c) Deadman has committed unlawful acts within

                                                           27 this State.

                                                           28         13.     Venue is proper under 28 U.S.C. § 1391(b)(1) and (2), as well as 28 U.S.C.
                                                                                                            2
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 3 of 21



                                                            1 § 1391(c)(1) and (2).

                                                            2                                            FACTS
                                                            3                          THE US PALM MAGAZINE AND GRIP
                                                            4         14.    Plaintiff Century was founded in 1984 and has become one of North
                                                            5 America’s largest importers of newly manufactured, refurbished, and surplus AK-47

                                                            6 firearms, ammunitions, and accessories. 1 Century also manufactures and sells its own

                                                            7 products throughout the United States and Canada.

                                                            8         15.     US Palm, LLC (“US Palm”) was a manufacturer and seller of firearms
                                                            9 accessories in the United States. Its products were well-known and highly regarded by

                                                           10 consumers.

                                                           11         16.     One of US Palm’s most iconic products is its AK30 AK-47 Magazine (the
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 “Magazine” or “US Palm Magazine”), which is a 30-round ammunition storage and
                           PHOENIX, ARIZONA 85016




                                                           13 feeding device within or attached to a repeating firearm, with a distinctive waffle and tread
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14 pattern. A photograph of the Magazine with its distinctive waffle and tread pattern is
LAW OFFICES




                                                           15 shown immediately below.

                                                           16                                               Figure 1
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                1
                                                                 The AK-47 is a popular firearm that is based upon the former Soviet Union’s
                                                                Kalashnikov assault rifle.
                                                                                                     3
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 4 of 21



                                                            1         17.     The distinctive waffle pattern is visible on the right and left sides of the US
                                                            2 Palm Magazine, each side providing a distinctive “closed” three-dimensional waffle

                                                            3 appearance. The waffle pattern, which occupies almost the entire side of the Magazine, is

                                                            4 comprised of repeating rows of rectangular-like boxes radiating from the front of the

                                                            5 Magazine toward the back. The boxes are defined by (a) a set of equally spaced arcuate

                                                            6 ridges extending between the top and bottom of the Magazine and (b) a set of equally

                                                            7 spaced radial ridges radiating from the front of the Magazine toward the back. A

                                                            8 perimeter, defined by a set of outer ridges, encloses the boxes, providing a distinctive

                                                            9 “closed” three-dimensional waffle pattern, as illustrated in Figure 1.

                                                           10                                               Figure 2
                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21         18.     The distinctive tread pattern is visible on the front and back sides of the US
                                                           22 Palm Magazine, as illustrated in Figure 2. The tread pattern consists of grooves etched

                                                           23 into the sides of the Magazine.

                                                           24         19.     The Magazine’s trade dress includes unique and non-functional aesthetic
                                                           25 design elements that provide the Magazine with a distinctive appearance, despite an

                                                           26 increase in the Magazine’s manufacturing costs. The radiating line patterns, the

                                                           27 rectangular-like boxes, and tread pattern, as described above, serve to identify the

                                                           28 Magazine’s source as a Century (formerly US Palm) product. This overall visual
                                                                                                            4
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 5 of 21



                                                            1 impression distinguishes the Magazine from other AK-47 magazines on the market.

                                                            2         20.     The combination of elements of the Magazine product design is distinctive
                                                            3 and serves to identify Century and its predecessor US Palm as the Magazine’s source.

                                                            4 These elements are not functional, as demonstrated by the numerous alternative designs

                                                            5 and design elements for other competing AK-47 magazine products. The Magazine’s

                                                            6 performance as a device to store and deliver rounds of ammunition to the rifle’s firing

                                                            7 chamber and the ability of the user to use the rifle and exchange magazines in the course

                                                            8 of use would be the same if the Magazine incorporated a different design and other visual

                                                            9 elements.

                                                           10         21.     The sale of the US Palm Magazine was launched circa 2009. Since that
                                                           11 time, US Palm continuously engaged in extensive advertising and promotional activities to
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 promote its Magazine to potential customers. For instance, US Palm extensively
                           PHOENIX, ARIZONA 85016




                                                           13 advertised its Magazine through print and online media, such as popular gun magazines
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14 distributed throughout the United States. In addition, US Palm actively engaged in
LAW OFFICES




                                                           15 promotional activities through which its marketing and sales members directly engaged

                                                           16 potential customers at various events, including gun shows. As a result of these activities,

                                                           17 the Magazine has become extremely popular with AK-47 rifle enthusiasts and hobbyists.

                                                           18 Since around 2009, the annual sales of the Magazine in several years reached hundreds of

                                                           19 thousands of dollars.

                                                           20         22.     Because of US Palm’s extensive promotion and sale of its Magazine,
                                                           21 consumers came to recognize the waffle and tread designs of the Magazine as indicating

                                                           22 the source of the product as a US Palm-manufactured product, and as such the

                                                           23 configuration of the Magazine constitutes protectable trade dress.

                                                           24         23.     Another iconic product US Palm sold was its US Palm Grip (“US Palm
                                                           25 Grip” and “Grip”), which is a grip configured to mount on AK-47 rifles. A photograph of

                                                           26 the US Palm Grip with its distinctive shape and grip pattern is shown in Figure 3.

                                                           27

                                                           28
                                                                                                           5
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 6 of 21



                                                            1                                              Figure 3
                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13         24.    The sale of the US Palm Grip was launched circa 2009. Since that time, US
                                (602) 445-8000




                                                           14 Palm continuously engaged in extensive advertising and promotional activities to promote
LAW OFFICES




                                                           15 its Grip to potential customers. For instance, US Palm extensively advertised its Grip

                                                           16 through print and online media, such as popular gun magazines distributed throughout the

                                                           17 United States. In addition, US Palm actively engaged in promotional activities through

                                                           18 which its marketing and sales members directly engaged potential customers at various

                                                           19 events, including gun shows. Because of these activities, the Grip has become extremely

                                                           20 popular with AK-47 rifle enthusiasts and hobbyists, the annual sales of the Grip in several

                                                           21 years reaching hundreds of thousands of dollars.

                                                           22         25.    Because of US Palm’s extensive promotion and sale of its Grip, consumers
                                                           23 came to recognize the configuration of that grip as indicating US Palm as the source of the

                                                           24 product, and as such the configuration of the Grip constitutes protectable trade dress. The

                                                           25 US Palm Grip trade dress comprises the distinctive three-dimensional shape of the grip

                                                           26 together with the random speckled surface pattern on the grip itself. This trade dress is

                                                           27 recognized by consumers as indicating US Palm as the source of the product.

                                                           28
                                                                                                           6
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 7 of 21



                                                            1           26.    As described above, the Grip includes unique and non-functional aesthetic
                                                            2 designs that provide it with a distinctive appearance, despite an increase in its

                                                            3 manufacturing costs. The distinctive three-dimensional appearance of the Grip and the

                                                            4 random-speckled surface pattern serve to identify the Grip’s source as a Century

                                                            5 (formerly US Palm) product. The pattern also distinguishes the Grip from other grips on

                                                            6 the market.

                                                            7           27.    The combination of elements of the US Palm Grip product design is
                                                            8 distinctive and serves to identify Century, and its predecessor US Palm, as the Grip’s

                                                            9 source. The design elements are not functional, as demonstrated by the numerous

                                                           10 alternative designs for other competing grip products. The Grip’s performance, for

                                                           11 example, as a device to hold and operate an AK-47 rifle, would be the same if the Grip
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 incorporated a different three-dimensional design and a different surface pattern.
                           PHOENIX, ARIZONA 85016




                                                                        28.    Third parties have stated that the US Palm Grip “became one of the most
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14 popular aftermarket improvements to the AK rifle, ever,” 2 evidencing that consumers in
LAW OFFICES




                                                           15 the AK-47 marketplace recognize US Palm’s trade dress in the Grip.

                                                           16             CENTURY ACQUIRES US PALM’S INTELLECTUAL PROPERTY
                                                           17           29.    On or about January 12, 2018, Century and US Palm executed a term sheet
                                                           18 for Century to acquire the US Palm assets.

                                                           19           30.    On or about March 31, 2018, Century acquired from US Palm all its tangible
                                                           20 and intangible assets related to its business, comprising (a) all fixed assets and other

                                                           21 properties, including all equipment, machines, product designs, molds, mold designs,

                                                           22 inventory of products and parts, signs, apparatus tools, appliances, implements, and spare

                                                           23 parts and (b) all of its intellectual property, including all social media and websites,

                                                           24 trademarks, mailing lists, product designs, computer code, software, schematics, business

                                                           25 processes, trade secrets, proprietary and technical information, research and development

                                                           26 processes, formula, marketing plans, web/internet assets, white papers, and know-hows.

                                                           27           31.    Because of the aforesaid acquisition, the ownership of the US Palm
                                                           28   2
                                                                    https://tangodown.com/shop/bg-ak-battlegrip-2/ (visited on Oct. 8, 2018).
                                                                                                            7
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 8 of 21



                                                            1 Magazine and US Palm Grip trade dress, including the goodwill associated therewith,

                                                            2 transferred to Century. In addition, Century received US Palm’s entire inventory of the US

                                                            3 Palm Magazine and Grip existing at the time of the acquisition.

                                                            4         32.   Since the completion of the aforesaid acquisition, Century has made
                                                            5 substantial efforts to continue the business it acquired from US Palm, including the US

                                                            6 Palm Magazine and Grip. For instance, Century has retained former executives/employees

                                                            7 of US Palm to assist with the manufacturing and/or sales of the US Palm Magazine and

                                                            8 Grip. Due to the circumstances described below, Century engaged a mold manufacturer

                                                            9 and made new molds for the continued manufacture and sale of the US Palm Magazine

                                                           10 and Grip. The new molds are configured for producing products that are virtually

                                                           11 identical, in quality and specification, to US Palm’s Magazine and Grip sold prior to
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 Century’s acquisition of US Palm’s assets and that include the same trade dress embodied
                           PHOENIX, ARIZONA 85016




                                                           13 in the prior US Palm Magazine and Grip.
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14         33.   Transactions involving the US Palm Magazine and Grip presently occur on
LAW OFFICES




                                                           15 the secondary market. This includes transactions between private parties, retailers, gun

                                                           16 shows, and through online retailers. Consumers therefore continue to recognize the

                                                           17 Magazine and the Grip as originating from US Palm (now Century).

                                                           18         34.    The trade dress of the US Palm Magazine is currently in use by Century.
                                                           19 The US Palm Magazine trade dress is licensed by Century to Professional Training &

                                                           20 Simulation (“PTS”) in connection with magazines for air gun products. Pursuant to this

                                                           21 license, PTS has sold and continues to sell air gun magazines incorporating the US Palm

                                                           22 Magazine trade dress.

                                                           23         35.    Century currently employs contractors in the United States who are actively
                                                           24 engaged in the manufacture of the Magazine and Grip. Following the completion of initial

                                                           25 manufacturing, Century will implement a broad-based marketing plan for the sale of the

                                                           26 Magazine and Grip to retailers, dealers, distributors, and other buyers. Century’s

                                                           27 marketing plan features the US Palm waffle and tread pattern for the Magazine and US

                                                           28 Palm’s patterns for the Grip.
                                                                                                          8
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 9 of 21



                                                            1    XTECH WRONGFULLY SELLS US PALM AK-47 MAGAZINES AND GRIPS
                                                                      AND INFRINGES ON CENTURY’S TRADE DRESS RIGHTS
                                                            2

                                                            3          36.    Prior to March 2018, US Palm contracted with a Tempe, Arizona company,
                                                            4 Molded Devices, Inc. (“Molded Devices”), to manufacture the Magazine and Grips

                                                            5 according to US Palm’s specifications.

                                                            6          37.    Defendant Deadman has been Molded Devices’ Director of Business
                                                            7 Development from about June 2016 to the present.

                                                            8          38.    In or around March 2017, US Palm experienced financial difficulties and
                                                            9 was unable to satisfy its indebtedness to Molded Devices for its manufacture of the

                                                           10 Magazines and Grips. Despite these financial difficulties, US Palm intended to maintain

                                                           11 its intellectual property assets, including the US Palm Magazine and Grip trade dress and
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 the goodwill associated therewith. Rather than shutting down its business and walking
                           PHOENIX, ARIZONA 85016




                                                           13 away, US Palm engaged in a search to locate potential suitors to continue its business,
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14 including the continued manufacture and sale of the original US Palm Magazine and Grip.
LAW OFFICES




                                                           15 US Palm’s search ultimately resulted in the sale of its assets to Century.

                                                           16          39.    On or about May 24, 2017, Molded Devices notified US Palm that (a) US
                                                           17 Palm had 10 days to satisfy an unpaid balance, and (b) absent payment of that balance

                                                           18 within 10 days, Molded Devices intended to sell the US Palm equipment in Molded

                                                           19 Devices’ possession, including molds embodying US Palm’s Magazine and Grip trade

                                                           20 dress.

                                                           21          40.    Molded Devices failed to provide US Palm five days notice of sale of the
                                                           22 molds at auction, as required by A.R.S. § 33-1023(B).

                                                           23          41.    Molded Devices failed to publish notice of sale of the molds at auction in
                                                           24 two publications in a newspaper published in Maricopa County, as required by A.R.S.

                                                           25 § 33-1023(B).

                                                           26          42.    On or around August 14, 2017, Deadman, in his capacity as Molded
                                                           27 Devices’ Director of Business Development, notified Century that Molded Devices owned

                                                           28 the molds used to manufacture the US Palm Magazine, and proposed to manufacture and
                                                                                                            9
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 10 of 21



                                                            1 sell the magazines to Century.

                                                            2        43.     On or around October 16–19, 2017, Century attended the National
                                                            3 Association of Sporting Goods Wholesalers Expo and Annual Meeting (the “Expo”). At

                                                            4 the Expo, Century identified at Defendant XTech’s booth a display board depicting the US

                                                            5 Palm Magazine in which US Palm’s “US & Design” trademark had been replaced with an

                                                            6 XTech logo. XTech further displayed at its booth, as its own product, physical samples of

                                                            7 the Magazine bearing the US Palm “US & Design” trademark. Both the display board

                                                            8 (Figure 4) and physical samples (Figure 5) are shown immediately below.

                                                            9                     Figure 4                                    Figure 5
                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23        44.     On information and belief, XTech received units of the US Palm Grip and
                                                           24 the Magazine, illustrated in Figures 4 and 5, from Molded Devices and sold to consumers,

                                                           25 despite its knowledge that the trade dress embodied therein was owned by US Palm. For

                                                           26 example, at the Expo, XTech offered for sale (a) US Palm Magazine units produced for

                                                           27 US Palm that were advertised as “MAG47 – (Revised former US Palm AK30)” and (b)

                                                           28 the US Palm Grip units produced for US Palm that were advertised as “GRIP47 – (Former
                                                                                                         10
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 11 of 21



                                                            1 US Palm AKBG).” See attached Exhibit A.

                                                            2          45.    Century notified Molded Devices that Century owns the exclusive rights to
                                                            3 US Palm’s Magazine, including US Palm’s trade dress rights in the distinctive waffle and

                                                            4 tread pattern, and US Palm’s Grip, including the distinctive three-dimensional shape of the

                                                            5 grip together with the surface pattern on the grip itself, and demanded that Molded

                                                            6 Devices return to Century the molds embodying that trade dress.

                                                            7          46.    On February 6, 2018, Molded Devices notified Century that the molds had
                                                            8 been sold at public auction and the proceeds had been applied to US Palm’s balance due.

                                                            9          47.    Molded Devices failed to provide Century with any notice, including any
                                                           10 notice required by A.R.S. § 33-1023(B), or any other Arizona law, prior to disposing of

                                                           11 the molds.
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12          48.    From about February 6, 2018 until about June 25, 2018, Century repeatedly
                           PHOENIX, ARIZONA 85016




                                                           13 requested that Molded Devices confirm that it had published notice of sale of the molds at
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14 auction in two publications in a newspaper published in Maricopa County, as required by
LAW OFFICES




                                                           15 A.R.S. § 33-1023(B). Molded Devices never provided such confirmation.

                                                           16          49.    In or around April 2018, Century learned that Deadman was offering for
                                                           17 sale an AK-47 magazine bearing the distinctive US Palm waffle and tread pattern trade

                                                           18 dress.

                                                           19          50.    On May 30, 2018, Century notified Molded Devices that Century had
                                                           20 learned Molded Devices was manufacturing the AK-47 magazine for Defendants XTech

                                                           21 and Deadman.

                                                           22          51.    On May 30, 2018, Century notified Defendants XTech and Deadman that
                                                           23 Century had learned that Deadman was offering for sale an AK-47 magazine bearing the

                                                           24 distinctive US Palm waffle and tread pattern trade dress, and that Century has exclusive

                                                           25 rights to that trade dress.

                                                           26          52.    On June 12, 2018, Molded Devices denied to Century that Molded Devices
                                                           27 was using the US Palm molds, either alone or in concert with XTech.

                                                           28          53.    On June 25, 2018, Molded Devices notified Century that (a) nothing was
                                                                                                          11
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 12 of 21



                                                            1 being manufactured with the US Palm molds, (b) following the auction, Molded Devices

                                                            2 took possession of the molds, and (c) the molds were no longer in use.

                                                            3         54.    On June 26, 2018, Molded Devices notified Century that, following
                                                            4 Molded Devices’ acquisition of the US Palm molds, Molded Devices had “altered” the US

                                                            5 Palm AK-47 Magazine mold and begun using it to manufacture magazines for XTech.

                                                            6         55.    During Molded Devices’ manufacture of the AK-47 magazines for US
                                                            7 Palm, Deadman was Director of Business Development affiliated with Molded Devices,

                                                            8 and had access to the molds embodying US Palm’s intellectual property, which included

                                                            9 the molds used by Molded Devices, namely, the US Palm AK-47 Magazine trade dress.

                                                           10         56.    On information and belief, Deadman, on behalf of XTech, entered into an
                                                           11 arrangement with Molded Devices whereby Molded Devices allowed XTech to obtain and
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 sell US Palm AK-47 Magazines.
                           PHOENIX, ARIZONA 85016




                                                                      57.    On information and belief, Molded Devices permitted XTech to use US
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14 Palm’s intellectual property in order to continue to manufacture AK-47 Magazines
LAW OFFICES




                                                           15 containing US Palm’s distinctive waffle and tread pattern.

                                                           16         58.    XTech has offered and is presently offering for sale an AK-47 magazine
                                                           17 under the product name MAG47 (“MAG47 Magazine”) that is strikingly similar in

                                                           18 configuration and appearance to the US Palm Magazine that is the trade dress of US Palm

                                                           19 now owned by Century. A photograph of the XTech product, which appears on XTech’s

                                                           20 website at www.xtechtactical.com, is shown immediately below. For illustration purposes,

                                                           21 the US Palm AK-47 Magazine is also reproduced below.

                                                           22 ///

                                                           23 ///

                                                           24 ///

                                                           25 ///

                                                           26 ///

                                                           27 ///

                                                           28 ///
                                                                                                          12
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 13 of 21



                                                            1                                          Figure 6
                                                            2
                                                                       XTech’s MAG47 Magazine                      US Palm’s AK-47 Magazine
                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16        59.     As shown in Figure 6, XTech’s MAG47 Magazine wholly incorporates the
                                                           17 waffle and tread pattern embodied in US Palm’s Magazine. For instance, XTech’s

                                                           18 MAG47 Magazine includes the same “closed” three-dimensional waffle pattern of US

                                                           19 Palm’s Magazine. Like US Palm’s Magazine, XTech’s MAG47 Magazine includes

                                                           20 repeating rows of boxes formed by equally spaced arcuate ridges and radiating ridges and

                                                           21 enclosed by a perimeter formed by outer ridges, thereby creating a commercial impression

                                                           22 substantially identical to that of US Palm’s Magazine. On information and belief, XTech’s

                                                           23 MAG 47 Magazine is manufactured using US Palm’s original molds modified by adding a

                                                           24 few additional horizontal ridges in the waffle design of the US Palm Magazine.

                                                           25        60.     XTech’s MAG47 Magazine also includes the same tread pattern contained
                                                           26 in the US Palm’s Magazine, as illustrated in Figure 7 of XTech’s MAG47 Magazine,

                                                           27 which appears on XTech’s website at www.xtechtactical.com.

                                                           28 ///
                                                                                                         13
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 14 of 21



                                                            1                                              Figure 7
                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10
                                                                        61.   XTech’s MAG47 Magazine is offered for sale on its website to customers
                                                           11
                                                                throughout the United States.
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                                                                       62.    On information and belief, Deadman directed and is directing XTech’s
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                                                manufacture and sale of the infringing MAG47 Magazine.
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                                       63.    Despite Century’s trade dress rights, XTech and Deadman refuse to cease
                                                           15
                                                                and desist from selling its MAG47 Magazine.
                                                           16
                                                                       64.    As a result, XTech’s and Deadman’s infringement of Century’s trade dress
                                                           17
                                                                is willful.
                                                           18
                                                                       65.    Century currently employs contractors in the United States who are actively
                                                           19
                                                                engaged in the manufacture of the Magazine. Following the completion of initial
                                                           20
                                                                manufacturing, Century will implement a broad-based marketing plan for the sale of the
                                                           21
                                                                Magazine to retailers, dealers, distributors, and other buyers. Century’s marketing plan
                                                           22
                                                                features the US Palm waffle and tread patterns for the Magazine.
                                                           23
                                                                       66.    Customers and potential customers are likely to believe, or be confused,
                                                           24
                                                                that XTech’s MAG47 Magazine is manufactured, produced, or licensed by Century.
                                                           25
                                                                       67.    Any dissatisfaction with XTech’s MAG47 Magazine will reflect upon and
                                                           26
                                                                irreparably damage the reputation and goodwill of Century.
                                                           27
                                                                       68.    XTech also has offered and is presently offering for sale a grip under the
                                                           28
                                                                                                           14
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 15 of 21



                                                            1 product name BG AK BATTLEGRIP (“XTech Grip” or “XTech’s Grip”) that is strikingly

                                                            2 similar in configuration and appearance to the US Palm Grip that is the trade dress of US

                                                            3 Palm now owned by Century.          A photograph of the XTech Grip, which appears on
                                                            4 XTech’s website at www.xtechtactical.com, is shown in Figure 8, paired with XTech’s

                                                            5 infringing MAG47 Magazine.

                                                            6                                               Figure 8
                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20         69.      XTech’s Grip is offered for sale on its website to customers throughout the
                                                           21 United States.

                                                           22         70.      On information and belief, Deadman is directing XTech’s sale of the
                                                           23 infringing XTech Grip.

                                                           24         71.      XTech and Deadman are aware of Century’s trade dress rights, in particular
                                                           25 Century’s purchase of US Palm’s assets, including intellectual property. Accordingly,

                                                           26 XTech’s and Deadman’s infringement of Century’s trade dress rights in the US Palm Grip

                                                           27 is willful.

                                                           28         72.      Century currently employs contractors in the United States who are actively
                                                                                                           15
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 16 of 21



                                                            1 engaged in the manufacture of the Grip. Following the completion of initial

                                                            2 manufacturing, Century will implement a broad-based marketing plan for the sale of the

                                                            3 Grip to retailers, dealers, distributors, and other buyers. Century’s marketing plan features

                                                            4 US Palm’s patterns for the Grip.

                                                            5         73.     Customers and potential customers are likely to believe, or be confused,
                                                            6 that XTech’s Grip is manufactured, produced, or licensed by Century.

                                                            7         74.     Any dissatisfaction with XTech’s BG AK BATTLEGRIP grip will reflect
                                                            8 upon and irreparably damage the reputation and goodwill of Century.

                                                            9                                FIRST CAUSE OF ACTION
                                                           10        15 U.S.C. § 1125(a): Trade Dress Infringement and False Designation of Origin
                                                           11         75.     Century incorporates by reference each allegation of this Complaint as if
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 fully set forth herein.
                           PHOENIX, ARIZONA 85016




                                                                      76.     Century has legally protectable rights and interests in the trade dress used
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14 for the US Palm Magazine and Grip. The trade dress gives Century a competitive
LAW OFFICES




                                                           15 advantage and is of substantial value and importance in the marketing of the US Palm

                                                           16 Magazine and Grip.

                                                           17         77.     The Defendants have and are willfully and deliberately promoting and
                                                           18 otherwise advertising, offering for sale, selling, and/or distributing throughout the United

                                                           19 States a magazine and grip utilizing the same or substantially and confusingly similar

                                                           20 trade dress as that used for Century’s products.

                                                           21         78.     The Defendants have used Century’s protected trade dress for the US Palm
                                                           22 Magazine and Grip without the authority, sponsorship, consent, or approval from Century.

                                                           23         79.     The trade dress of the Magazine and the trade dress of the Grip are not
                                                           24 functional.

                                                           25         80.     The trade dress of the Magazine and the trade dress of the Grip serve a
                                                           26 source-identifying role because they are inherently distinctive and/or they have acquired

                                                           27 secondary meaning.

                                                           28         81.     The distribution, offer for sale, and sale by XTech of its MAG47 Magazine
                                                                                                           16
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 17 of 21



                                                            1 and Grip creates a likelihood of confusion or decision of the public as to the source of the

                                                            2 XTech products and creates a false impression of manufacture, sponsorship, authorization,

                                                            3 or affiliation by Century.

                                                            4         82.     The Defendants’ conduct, including their unauthorized use of the protected
                                                            5 trade dress for the US Palm Magazine and Grip is intended and calculated to deceive the

                                                            6 consuming public into accepting and purchasing Defendants’ products in the mistaken

                                                            7 belief that they are Century’s products.

                                                            8         83.     The distribution, offer for sale, and sale by XTech of its magazine and grip
                                                            9 constitutes a false designation of origin in violation of Section 43(a) of the Lanham Act,

                                                           10 15 U.S.C. § 1125(a), and has damaged and continues to damage Century.

                                                           11         84.     Deadman authorized and directed XTech’s distribution, offer for sale, and
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12 sale of the MAG47 magazines and BG AK BATTLEGRIP grips. His actions constitute a
                           PHOENIX, ARIZONA 85016




                                                           13 false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14 1125(a), and has damaged and continues to damage Century.
LAW OFFICES




                                                           15         85.     The Defendants’ actions are intentional, willful, and malicious, and were
                                                           16 taken without regard for the substantial risk of material harm to Century.

                                                           17                               SECOND CAUSE OF ACTION
                                                           18                           Arizona Common Law Unfair Competition
                                                           19         86.     Century incorporates by reference each allegation of this Complaint as if
                                                           20 fully set forth herein.

                                                           21         87.    As set forth above, the design for the US Palm Magazine and Grip is
                                                           22 indicative of origin, relationship, sponsorship, and association with Century.

                                                           23         88.    The design for the US Palm Magazine and Grip are widely recognized by
                                                           24 the general public.

                                                           25         89.    The distribution, offer for sale, and sale by XTech of its MAG47 Magazine
                                                           26 and Grip creates a likelihood of confusion or decision of the public as to the source of the

                                                           27 XTech products and creates a false impression of manufacture, sponsorship, authorization,

                                                           28 or affiliation by Century.
                                                                                                           17
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 18 of 21



                                                            1         90.    The distribution, offer for sale, and sale by XTech of its MAG47 Magazine
                                                            2 and Grip constitutes an unfair method of competition in violation of the Arizona common

                                                            3 law of unfair competition.

                                                            4         91.    Deadman authorized and directed XTech’s distribution, offer for sale, and
                                                            5 sale of the XTech MAG47 Magazine and Grip. His actions constitute an unfair method of

                                                            6 competition in violation of the Arizona common law of unfair competition.

                                                            7         92.    Defendants have acted fraudulently and maliciously and with willful
                                                            8 disregard of Century’s rights. Defendants’ actions were therefore taken in callous

                                                            9 disregard of the substantial risk of material harm to Century, and Century is entitled to

                                                           10 recover punitive or exemplary damages in an amount sufficient to punish the Defendants

                                                           11 and to deter others from similar future conduct.
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12         93.    As a direct and proximate result of Defendants’ actions, Century has and
                           PHOENIX, ARIZONA 85016




                                                           13 continues to suffer irreparable injury and damage.
   G REENBERG T RAURIG

                                (602) 445-8000




                                                           14                                      RELIEF REQUESTED
LAW OFFICES




                                                           15          WHEREFORE, Plaintiff Century demands judgment as follows:
                                                           16          A.    Permanently enjoining Defendants and all persons in active concert and
                                                           17   participation with Defendants from:
                                                           18                1.     Using in any manner Century’s trade dress in the Magazine and US
                                                           19          Palm Grip or any confusingly similar trade dress, as to be likely to cause
                                                           20          confusion, deception, or mistake on or in connection with the advertising,
                                                           21          offering for sale, or sale of any product not Century’s, or not authorized by
                                                           22          Century to be sold in connection with Century’s Magazine and US Palm Grip
                                                           23          products and trade dress;
                                                           24                2.     Committing any acts calculated to cause purchasers to believe that
                                                           25          Defendants’ products are those sold under the control and supervision of
                                                           26          Century, or sponsored or approved by, or connected with, or guaranteed by, or
                                                           27          produced under the control and supervision of Century;
                                                           28                3.     Otherwise competing unfairly with Century in any manner.
                                                                                                          18
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 19 of 21



                                                            1            B.    That Defendants be required to deliver to Century for destruction any and
                                                            2   all products, guarantees, circulars, price lists, labels, signs, prints, packages, wrappers,
                                                            3   advertising matter, promotional, and other materials in the possession of Defendants or
                                                            4   under Defendants’ control bearing or resembling the Magazine and US Palm Grip trade
                                                            5   dress.
                                                            6            C.    That Defendants be required to forthwith deliver up for destruction their
                                                            7   entire inventory of said products bearing or resembling the aforesaid infringing
                                                            8   Magazine and US Palm Grip trade dress.
                                                            9            D.    That Defendants, within thirty (30) Days after service of judgment with
                                                           10   notice of entry thereof upon it, be required to file with the Court and serve upon Century
                                                           11   a written report under oath setting forth in detail the manner in which Defendants have
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12   complied with Paragraphs A through C, supra.
                           PHOENIX, ARIZONA 85016




                                                                         E.    Awarding Century monetary damages, including treble damages, as
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14   appropriate, pursuant to 15 U.S.C. § 1117.
LAW OFFICES




                                                           15            F.    Ordering Defendants to account for and pay to Century all profits
                                                           16   attributable to Defendants’ unauthorized use of trade dress that resembles or is
                                                           17   otherwise confusingly similar to Century’s Magazine and US Palm Grip trade dress,
                                                           18   which amounts shall be trebled, as appropriate, pursuant to 15 U.S.C. § 1117.
                                                           19            G.    Awarding Century punitive or exemplary damages in an amount sufficient
                                                           20   to punish defendants for their infringement of Century’s Magazine and US Palm Grip
                                                           21   trade dress.
                                                           22            H.    Awarding Century its costs and attorneys’ fees incurred in this action
                                                           23   pursuant to 15 U.S.C. § 1117(a) and any other applicable law.
                                                           24            I.    Granting Century any other and further relief as the Court may deem just
                                                           25   and proper.
                                                           26   ///
                                                           27   ///
                                                           28   ///
                                                                                                             19
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 20 of 21



                                                            1         RESPECTFULLY SUBMITTED this 29th day of November, 2018.
                                                            2                                GREENBERG TRAURIG, LLP
                                                            3
                                                                                             By: /s/ Michael T. Liburdi
                                                            4
                                                                                                 Michael T. Liburdi
                                                            5                                    E. Jeffrey Walsh
                                                                                                 Stephen A. Mendelsohn (Admitted Pro Hac Vice)
                                                            6                                    Attorneys for Plaintiff
                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                    20
                                                                Case 2:18-cv-03404-GMS Document 24 Filed 11/29/18 Page 21 of 21



                                                            1                               CERTIFICATE OF SERVICE
                                                            2         I hereby certify that on November 29, 2018, I electronically transmitted the attached
                                                                      document to the Clerk's Office using the CM/ECF System for filing.
                                                            3

                                                            4
                                                                                                          By: /s/ Tammy Mowen
                                                            5                                                 Employee, Greenberg Traurig, LLP
                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                           21
